Exhibit 10.1





Augme Technologies, Inc.




THE PRIVATE PLACEMENT OF
UP TO $2,000,000 OF
AUGME TECHNOLOGIES, INC.
CONSISTING
OF
COMMON STOCK
AND
WARRANTS TO PURCHASE SHARES OF COMMON STOCK






SUBSCRIPTION BOOKLET


















No.____________________


Name _________________
 
 
 
 

--------------------------------------------------------------------------------

 
SUBSCRIPTION INSTRUCTIONS
(Please Read Carefully)
 
THE COMPANY RESERVES THE RIGHT TO REJECT ANY SUBSCRIPTION, IN WHOLE OR IN PART,
OR TO ALLOT TO ANY PROSPECTIVE PURCHASER FEWER THAN THE NUMBER OF UNITS
SUBSCRIBED FOR BY SUCH PURCHASER. ANY REPRESENTATION TO THE CONTRARY IS
UNAUTHORIZED AND MUST NOT BE RELIED UPON.
 
1.
This Subscription Booklet contains all of the materials necessary for you to
purchase the Securities.  Each Subscription Booklet contains:

 
(1)  an appropriate Questionnaire (Corporation, Partnership or Individual)
designed to enable you to demonstrate that you meet the minimum legal
requirements under Federal and State securities laws to purchase the Securities;
and
 
(2)  a Signature Page for the appropriate Questionnaire and the Subscription
Agreement containing representations relating to your subscription.
 
2.
After reading the Subscription Agreement, please fill in all applicable
information. You must complete and sign ALL of the documents.

 
    This includes: (1) initialing and signing the applicable Questionnaire; and
(2) signing the Signature Page.
 
3.
Payment for the Units must be made by (i) check payable to “Augme Technologies,
Inc.,” forwarded together with the completed subscription documents to Augme
Technologies, Inc. at the address set forth below or (ii) by wire transfer
pursuant to the following wire instructions:

 
Bank:  Harris Bank        
Account Name: Augme Technologies, Inc.
ABA Routing No:  122105249
Account No.:   3100079784


4.
Send all completed documents, together with the requisite payment (if payment is
made by check), to Augme Technologies, Inc. at the following address:

 
Augme Technologies, Inc.
43 W 24th Street, Suite 11B
New York, NY 10010
Attn: Paul R. Arena
Checks Payable to: Augme Technologies, Inc.








 
 

--------------------------------------------------------------------------------

 
PLEASE PRINT IN INK OR TYPE ALL INFORMATION. FAILURE TO COMPLY WITH THE ABOVE
INSTRUCTIONS WILL CONSTITUTE AN INVALID SUBSCRIPTION, WHICH, IF NOT CORRECTED,
WILL RESULT IN THE REJECTION OF YOUR SUBSCRIPTION REQUEST. EVEN IF CORRECTED,
THE DELAY MAY RESULT IN (1) THE ACCEPTANCE OF PURCHASERS WHOSE SUBSCRIPTION
BOOKLETS WERE INITIALLY RECEIVED BY THE COMPANY AFTER YOURS OR (2) THE OFFERING
BEING CLOSED WITHOUT YOUR SUBSCRIPTION REQUEST BEING CONSIDERED BY THE COMPANY.


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  SUBSCRIBERS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE
SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY,
NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF
THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM.  ANY REPRESENTATION
TO THE CONTRARY IS UNLAWFUL.
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Augme Technologies, Inc.
 
SUBSCRIPTION AGREEMENT






Augme Technologies, Inc.
43 W 24th Street, Suite 11B
New York, NY 10010


Ladies and Gentlemen:
 
1.           Subscription and Description of Securities.  The undersigned (the
“Subscriber”), subject to the terms and conditions described in this
Subscription Agreement (this “Subscription Agreement”), hereby irrevocably
subscribes for and agrees to purchase from Augme Technologies, Inc., a Delaware
corporation (“Augme” or the “Company”), a number of Common Shares of the
Company’s securities (the “Units” or “Securities”), indicated on the signature
page hereof, at a price of $1.00 per share, and hereby tenders this Subscription
Agreement, together with a check or wire transfer in the full amount of the
purchase price of the Common Stock and Warrants being subscribed for hereby
payable to the Company.
 
For $2,000,000, the investors shall receive 2,000,000 shares of Augme’s Common
Stock, $.0001 par value per share (the “Common Stock”) and warrants to purchase
up to 1,000,000 shares of Common Stock exercisable over a 3-year period, at an
exercise price per share equal to (i) $1.25 from the date of issuance of the
Warrant (the “Issue Date”) until the date which is thirty-six months thereafter.


The Subscriber agrees that this subscription shall be irrevocable and shall
survive the death or disability of the Subscriber.  The Subscriber understands
that if this subscription is not accepted, in whole or in part, or the offering
is terminated pursuant to its terms or by the Company, all unaccepted funds will
be returned by the Company to the Subscriber, without interest, penalty, expense
or deduction.
 
IN MAKING AN INVESTMENT DECISION A SUBSCRIBER MUST RELY ON SUCH SUBSCRIBER’S OWN
EXAMINATION OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, ITS RECENT
ORGANIZATION, ABSENCE OF OPERATING HISTORY, PROPOSED BUSINESS, PROSPECTS,
MANAGEMENT, LACK OF FINANCIAL RESOURCES AS WELL AS THE TERMS OF THE
OFFERING.  THE SECURITIES ARE SPECULATIVE IN NATURE AND THE PURCHASE OF ANY OF
THE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  THE SECURITIES HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY.  FURTHERMORE, NONE OF THE FOREGOING AUTHORITIES HAS CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF ANY INFORMATION FURNISHED BY THE
COMPANY.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
2.           Acceptance of Subscription.  The Subscriber acknowledges and agrees
that the Company has the right to accept or reject this subscription, in whole
or in part, in its sole and absolute discretion, notwithstanding prior receipt
by the undersigned of notice of acceptance of this subscription, and that this
subscription shall be deemed to be accepted by the Company only when it is
signed on its behalf by an authorized officer of the Company and a fully
executed copy thereof is delivered to the Subscriber.  This Subscription
Agreement either will be accepted or rejected, in whole or in part, as promptly
as practicable after receipt.  Upon rejection of the subscription hereunder in
whole for any reason, all items received with this Subscription Agreement shall
be returned to the Subscriber without deduction for any fee, commission or
expense, and without accrued interest with respect to any money received, and
this Subscription Agreement shall be deemed to be null and void and of no
further force or effect.  If the subscription hereunder is rejected in part for
any reason, the funds for such rejected portion of this subscription will be
returned by the Company to the Subscriber without deduction for any fee,
commission or expense, and without accrued interest with respect to such
returned funds, and this Subscription Agreement shall continue in force and
effect to the extent the subscription hereunder was accepted.
 
 

--------------------------------------------------------------------------------

 
3.           Representations, Warranties and Covenants of the Subscriber.  The
Subscriber hereby represents warrants and acknowledges to and covenants with the
Company as follows:
 
3.1         Subscriber Information.
 
(a)           “Accredited Investor”.  The Subscriber has completed accurately
the Subscriber Questionnaire attached hereto as Annex A and meets the
requirements of at least one of the suitability standards for an “accredited
investor” as defined therein.
 
(b)           Liquidity.  The Subscriber has adequate means of providing for the
Subscriber’s current needs and personal contingencies and has no need, and has
no reason to anticipate any need, for liquidity in this investment.
 
(c)           Financially Experienced.  The Subscriber has sufficient knowledge
and experience in financial and business matters so as to enable the Subscriber
to utilize the information made available to the Subscriber in connection with
the offering of the Securities to evaluate the merits and risks of an investment
in the Company, or the Subscriber has employed the services of an investment
advisor, attorney or accountant to read any documents and this Subscription
Agreement made available to the Subscriber by the Company in connection with the
offering of the Securities (the “Offering Documents”) and any other documents
furnished or made available by the Company to the Subscriber concerning the
investment in the Company and to evaluate the merits and risks of such an
investment on the Subscriber’s behalf.
 
(d)           Capacity. The Subscriber: (i) if a natural person, represents that
the Subscriber is at least 21 years of age and has full power and authority to
execute and deliver this Subscription Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Securities, such entity is
validly existing under the laws of the state of its organization, the
consummation of the transactions contemplated hereby is authorized by, and will
not result in a violation of state law or its charter or other organizational
documents, such entity has full power and authority to execute and deliver this
Subscription Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof, this Subscription Agreement has
been duly authorized by all necessary action, this Subscription Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; and (iii) if executing this Subscription
Agreement in a representative or fiduciary capacity, represents that it has full
power and authority to execute and deliver this Subscription Agreement in such
capacity and on behalf of the subscribing individual, ward, partnership, trust,
estate, corporation, or other entity for whom the undersigned is executing this
Subscription Agreement, and such individual, ward, partnership, trust, estate,
corporation, or other entity has full right and power to perform pursuant to
this Subscription Agreement and make an investment in the Company, and that this
Subscription Agreement constitutes a legal, valid and binding obligation of such
entity.
 
 
 

--------------------------------------------------------------------------------

 
3.2           Nature of Investment.
 
(a)           Examination of Materials.  The Subscriber has examined the
Offering Documents.
 
(b)           No SEC Registration.  The Subscriber has been advised that this
offering has not been registered with, or reviewed by, the Securities and
Exchange Commission (“SEC”) because this offering is intended to be a non-public
offering pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder.
 
(c)           Restrictions on Transfer.  The Subscriber understands and agrees
that the sale, pledge, hypothecation or transfer (for the purposes of this
Subscription Agreement, collectively, “transfer”) of the Securities is subject
to the provisions of the Securities Act restricting transfers, unless they are
registered under the Securities Act and applicable state securities laws or are
exempt from the registration requirement thereof.  Legends shall be placed on
the Securities to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s stock books.
 
(d)           Investment Intention.  The Subscriber’s investment in the
Securities is being purchased for the Subscriber’s own account, for investment
purposes only and not with a view of distribution or resale to others.
 
(e)           No State Review.  The Subscriber understands that no securities
administrator of any state has made any finding or determination relating to the
fairness of this offering and that no securities administrator of any state has
recommended or endorsed, or will recommend or endorse, this offering.
 
3.3           Reliance.
 
(a)           Limited to Facts and Terms.  The Company has made available to the
Subscriber the opportunity to ask questions of, and receive answers from the
Company with respect to the activities of the Company as described in the
Offering Documents, and otherwise to obtain any additional information, to the
extent that the Company possesses the information or could acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Offering Documents.  The Subscriber (or
Subscriber’s representative, if any) is entering into this Subscription
Agreement relying solely on the facts and terms set forth in the Offering
Documents or as contained in documents or answers to questions so furnished to
the Subscriber, and neither the Company nor its representatives has made any
other representations or provided any other information of any kind or nature,
whether written or verbal, to induce the Subscriber to enter into this
Subscription Agreement or in connection with the Subscriber’s investment in the
Securities.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Acknowledgment of Certain Risks. The Subscriber understands and
has evaluated the merits and risks of an investment in the Company and the
purchase of the Securities.  The Subscriber acknowledges that (i) the purchase
of the Securities is a speculative investment and involves a high degree of
risk; (ii) no federal or state agency has made any finding of determination as
to the fairness of such investment or any recommendation or endorsement of it;
(iii) there is not and will not be in the foreseeable future a market for the
sale of the Securities by the Subscriber, (iv) the operations of the Company are
dependent on the Company’s ability to secure additional financing, and there are
no existing arrangements with respect to such financing.
 
(c)           Reliance On Own Advisors.  The Subscriber has relied solely upon
the advice of his own tax and legal advisors with respect to the tax and other
legal aspects of this investment.
 
3.4           No General Solicitation.  The Subscriber acknowledges that no
general solicitation or general advertising (including communications published
in any newspaper, magazine or other broadcast) has been received by the
Subscriber and that no public solicitation or advertisement with respect to the
offering of an investment interest in the Company has been made to the
Subscriber.
 
3.5           Only For ERISA Plans.
 
(a)           Investment Objectives.  If the Subscriber is a fiduciary of an
Employee Retirement Income Security Act of 1974 (“ERISA”) plan executing this
Subscription Agreement, such Subscriber has been informed of and understands the
Company’s objectives, policies and strategies, that the decision to invest “plan
assets” (as that term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities.
 
The foregoing representations and warranties are true and accurate as of the
date hereof, shall be true and accurate as of the date of delivery of this
Subscription Agreement and the other Offering Documents to the Company and shall
survive that delivery.  If, in any respect, those representations and warranties
shall not be true and accurate prior to delivery of the payment pursuant to
Section 1 of this Subscription Agreement, the undersigned shall immediately give
written notice to the Company specifying which representations and warranties
are not true and accurate and the reason therefor.
 
4.             Representations, Warranties and Covenants of the Company.  The
Company hereby represents warrants and acknowledges to and covenants with the
Subscriber as follows:
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Washington, is duly qualified
and in good standing under the laws of any foreign jurisdiction where the
failure to be so qualified would have a material adverse effect on its ability
to perform its obligations under the Offering Documents and it has full
corporate power and authority to enter into this Agreement to carry out the
provisions hereof and thereof.
 
 
 

--------------------------------------------------------------------------------

 
(b)           The issuance, execution and delivery of this Agreement has been
duly authorized by all necessary corporate action on the part of the Company and
such Agreement constitutes the valid and legally binding obligations of the
Company, enforceable against it in accordance with the terms hereof or thereof,
except as such enforceability may be limited by bankruptcy, insolvency or other
laws affecting generally the enforceability of creditors’ rights, by general
principles of equity and by limitations on the availability of equitable
remedies.
 
(c)           Neither the execution and delivery of this Agreement by the
Company, nor compliance by the Company with the provisions hereof, violates any
provision of its Certificate of Incorporation or By-Laws, as amended, or any
law, statute, ordinance, regulation, order, judgment or decree of any court or
governmental agency, or conflicts with or will result in any breach of the terms
of or constitute a default under or result in the termination of or the creation
of any lien pursuant to the terms of any agreement or instrument to which the
Company is a party or by which it or any of its properties is bound.
 
(d)           No authorization, consent, approval, license or exemption of, and
no registration, qualification, designation or filing with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign is or was necessary to (a) the valid execution and delivery
by the Company of this Agreement and all other instruments, documents and
agreements contemplated hereby or (b) the consummation of the transactions
contemplated hereby.
 
(e)           There are no claims, actions, disputes, suits, investigations or
proceedings pending or, to the best knowledge of the Company, threatened against
the Company or any of the properties or assets of the Company, by or before any
court, administrative agency or other governmental authority or any arbitrator
which could prevent performance or enforcement of the transactions contemplated
hereby or have an adverse effect on the business, assets or condition of the
Company.
 
(f)           The Company represents that each of the documents, instruments,
agreements and other supplemental information provided to the Subscriber by the
Company or its agents in connection with this subscription, did not and will not
include any untrue statement of a material fact or did not and will not omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
5.             Indemnification.  
 
(a)          The Subscriber hereby agrees to indemnify and hold harmless the
Company, its officers, directors, controlling persons, agents, advisors,
representatives and employees, from and against any and all loss, damage,
expense, claim, action, suit or proceeding (including reasonable attorneys’ fees
and expenses) or liabilities due to or arising out of a breach of any
representation, warranty, covenant or acknowledgements made by the Subscriber
herein.
 
(b)           The Company hereby agrees to indemnify and hold harmless the
Subscriber and, if applicable, its officers, directors, controlling persons,
agents, advisors, representatives and employees, from and against any and all
loss, damage, expense, claim, action, suit or proceeding (including reasonable
attorneys’ fees and expenses) or liabilities due to or arising out of a breach
of any representation, warranty, covenant or acknowledgements made by the
Company herein.
 
All representations, warranties, covenants and acknowledgements contained in
this Subscription Agreement and in the Subscriber Questionnaire and the
indemnification contained in this paragraph 5 shall survive the acceptance of
this subscription.
 
 
 

--------------------------------------------------------------------------------

 
6.           Modification.  Neither this Subscription Agreement nor any
provision hereof shall be modified, changed, discharged or terminated except by
an instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.
 
7.           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been duly made when
delivered to, or if mailed by registered or certified mail, return receipt
requested, five (5) days after mailing:
 
(a)           if to the Subscriber, the address set forth on the signature page
of this Subscription Agreement; or
 
(b)           if to the Company, the address set forth on the first page of this
Subscription Agreement; or
 
(c)           to such other address as the Subscriber or the Company may
hereafter have advised the other.
 
8.             Successors and Assigns.  Except as otherwise specifically
provided in this Subscription Agreement, this Subscription Agreement shall be
binding upon and inure to the benefit of the parties and their transferees,
including without limitation, their legal representatives, heirs,
administrators, executors, successors and permitted assigns.
 
9.             Entire Agreement.  This Subscription Agreement contains the
entire agreement of the parties with respect to the matters set forth herein and
there are no representations, covenants or other agreements except as stated or
referred to herein or as are embodied in the Offering Documents.
 
10.           Governing Law.  THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO THE CONFLICT OR CHOICE OF
LAWS PROVISIONS THEREOF.
 
11.           Construction.  Wherever from the context it appears appropriate,
each term stated in either the singular or the plural shall include the singular
and the plural, and pronouns stated in the masculine, feminine or the neuter
gender shall include the masculine, the feminine and the neuter.  The term
“include” and its forms shall be construed as if followed by the phrase “without
limitation.”
 
12.           Captions.  Captions contained in this Subscription Agreement are
inserted only as a matter of convenience and shall in no way define, limit or
extend the scope or intent of this Subscription Agreement or any provision
hereof or in any way affect the construction or interpretation hereof.
 
13.           Severability.  If any provision of this Subscription Agreement, or
the application of such provision to any person, entity or circumstance, shall
be held invalid, the remainder of this Subscription Agreement, or the
application of such provision to persons, entities or circumstances other than
those to which it is held invalid, shall not be affected thereby.
 
14.           Blue Sky Qualification.  The Subscriber’s right to purchase the
Securities under this Subscription Agreement is expressly conditioned upon the
exemption from qualification of the offer and sale of the Securities from
applicable Federal and state securities laws.  The Company shall not be required
to qualify this transaction under the securities laws of any jurisdiction and,
should qualification be necessary, the Company shall be released from any and
all obligations to maintain its offer, and may rescind any sale contracted, in
the relevant jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
15.           Counterparts.  This Subscription Agreement may be executed in one
or more counterparts, all of which taken together shall constitute one and the
same instrument.
 


 
[The remainder of this page has been intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of the ____ day of June, 2010.
 
No. of Shares Subscribed for: ________________________*
 
Total Subscription Paid: $________________________
 

 
______________________________
 
(Signature of Subscriber)
 
______________________________
 
(Name Typed or Printed)
Subscriber Representative
______________________________
(if any):
Title and Name of Entity
 
(if applicable)
_________________________
______________________________
(Name Typed or Printed)
(Signature of Co-Subscriber)
 
______________________________
 
(Name Typed or Printed)
 
______________________________
 
Title and Name of Entity
 
(if applicable)























 
 

--------------------------------------------------------------------------------

 
Type of Ownership:
(Check all appropriate spaces)
 
____ Individual
____ As Custodian for
 
____ Joint tenants with rights of survivorship
     
______________________________
   
under the Uniform Gifts to Minors Act of the
   
State of __________
 
____ Tenants in common
   
____ Tenants by the entirety
____ Corporation
 
____ Keogh
____ Company
 
____ Community Property
____ Trust/Estate/Pension or Profit Sharing Plan Date Opened: ___________
 
____ IRA
     
Others (specify) ____________________________________
             
____________________________
_____________________________
 
Residence or Entity
Mailing Address
 
Address
(if different from proceeding)
       
___________________________
_____________________________
 
City, State and Zip Code
City, State and Zip Code
 
___________________________
________________
________________
Social Security or Federal
Telephone Number
Facsimile Number
Tax Identification Number
   
of Subscriber
   
________________________________
   
Social Security Number for Joint Party
   



 
 
 
 

 



 
Agreed and Accepted as of the ____ day of ___________, 2010
 
Augme Technologies, Inc.
 
By ___________________________
 
Name:
 
Title:

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Annex A
 
SUBSCRIBER QUESTIONNAIRE
 
THE FOLLOWING MUST BE COMPLETED BY ALL SUBSCRIBERS WHO ARE NATURAL PERSONS
 
ITEM 1.  ALL SUBSCRIBERS MUST INITIAL THE FOLLOWING:
 
___
I understand that the representations contained in this Subscriber Questionnaire
qualifying or disqualifying me as an accredited investor as that term is defined
in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Act”), are made for the purpose of inducing a sale of securities
to me.  I understand and acknowledge that Augme Technologies, Inc. (the
“Company”) will rely upon such representations.  I hereby represent that the
statement or statements initialed below are true and correct in all respects,
and I will notify the Company immediately of any material change in any of the
information contained in such statement or statements.  I understand that any
false representations may constitute a violation of law and that any company or
person who suffers damage as a result of such false representations may have a
claim against me for damages.

 
ITEM 2.
A SUBSCRIBER SHOULD INITIAL ANY OF THE FOLLOWING STATEMENTS THAT APPLY TO THEM:

 
___
A.
I certify that I am an accredited investor because I am a natural person and I
have a net worth, or my spouse and I have a combined net worth, in excess of
$1,000,000.  For purposes of this Subscriber Questionnaire, “net worth” means
the excess of total assets at fair market value, including home and personal
property, over total liabilities.

 
___
B.
I certify that I am an accredited investor because I had individual annual
income in excess of $200,000 or joint annual income with my spouse in excess of
$300,000, in each of the two most recent years and I reasonably expect to have
an individual annual income in excess of $200,000, or joint annual income with
my spouse in excess of $300,000, for the current year. For purposes of this
Subscriber Questionnaire, “income” means adjusted gross income, as reported for
Federal income tax purposes, increased by the following amounts:  (i) the amount
of any tax exempt interest income received, (ii) the amount of losses claimed as
a limited partner in a limited partnership and deducted in arriving at adjusted
gross income, (iii) any deduction claim for depletion, (iv) deductible amounts
contributed to an IRA or Keogh retirement plan and (v) alimony paid.

 


 


 
 
 

--------------------------------------------------------------------------------

 
THE FOLLOWING MUST BE COMPLETED BY ALL SUBSCRIBERS WHICH ARE NOT NATURAL PERSONS
 
ITEM 1.  ALL SUBSCRIBERS MUST INITIAL THE FOLLOWING:
 
___
The undersigned understands that the representations contained in this
Subscriber Questionnaire qualifying or disqualifying it as an accredited
investor as that term is defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Act”), are made for the purpose of
inducing a sale of securities to the undersigned.  The undersigned understands
and acknowledges that the Company will rely upon such representations.  The
undersigned hereby represents that the statement or statements initialed below
are true and correct in all respect, and the undersigned will notify the Company
immediately of any material change in any of the information contained in such
statement or statements.  The undersigned understands that any false
representations may constitute a violation of law and that any company or person
who suffers damages as a result of such false representations may have a claim
against it for damages.

 
ITEM 2.
A SUBSCRIBER SHOULD INITIAL ANY OF THE FOLLOWING STATEMENTS THAT APPLY TO IT:

 
___
(a)
The undersigned certifies that it is an accredited investor because it is either
(i) a bank as defined in Section 3(a)(2) of the Act, or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity, (ii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended, (iii) an insurance company as defined in Section 2(13) of the Act, (iv)
an investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”), or a business development company
registered under the Investment Company Act or a business development company as
defined in Section 2(a)(48) of the Investment Company Act, (v) a small business
investment company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958, as amended,
(v) a plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000,
or (vii) an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 if investment decisions are made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or an employee benefit plan that has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors.

 
___
(b)
The undersigned certifies that it is an accredited investor because it is a
private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended.

 
 
 

--------------------------------------------------------------------------------

 
___
(c)
The undersigned certifies that it is an accredited investor because it is an
organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Company’s securities, with total
assets in excess of $5,000,000.

 
___
(d)
The undersigned certifies that it is an accredited investor because it is a
trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Company’s securities, whose purchases of securities are
directed by a person who has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
an investment in the Company.

 
___
(e)
The undersigned certifies that it is an accredited investor because it is an
entity in which all of the equity owners are accredited investors described in
paragraphs (a) - (d) above.  Each such equity owner must also properly complete
and submit a Subscriber Questionnaire as if such equity owner was a
shareholder.  Such additional Questionnaires are available upon request from the
Company.

 
 
 
 
 
 
 
IN WITNESS WHEREOF, I have executed this Subscriber Questionnaire this ___ day
of _____________, 2010, and declare that it is truthful and correct to the best
of my knowledge.
 


 

 



 
By:__________________________
 
Name:



 


 
 

--------------------------------------------------------------------------------

 